Citation Nr: 0407257	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-11 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs (VA) non-
service connected death pension benefits.  


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The veteran had recognized guerilla service from August 1943 
to October 1945, and regular Philippine Army service from 
October 1945 to June 1946.  He died in April 1996, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the VA Regional Office 
(RO) in Manila, Republic of the Philippines.  In a September 
2002 decision, the RO declined to reopen a previously denied 
claim of service connection for the cause of the veteran's 
death on the ground that new and material evidence had not 
been received.  Also on appeal is a March 2003 RO 
determination that denied entitlement to accrued benefits and 
nonservice-connected death pension benefits.  In her 
substantive appeal, the appellant expressly limited her 
appeal to the matters of whether new and material evidence 
had been received to reopen a claim of service connection for 
the cause of the veteran's death, and entitlement to 
nonservice-connected death pension benefits.  Accordingly, 
those are the only issues before the Board.  

The appellant requested a Travel Board hearing at the RO in 
her substantive appeal; however in December 2003 written 
correspondence, she canceled the hearing request.  


FINDINGS OF FACT

1.  The veteran served in the Recognized Guerrilla Service 
from August 1943 to October 1945, and regular Philippine Army 
from October 1945 to June 1946.  

2.  At the time of the veteran's death, service connection 
was in effect at 10 percent for a moderately disfiguring scar 
on the left face, residuals of bolo wound.

3.  The RO denied the appellant's claim of service connection 
for the cause of the veteran's death in August 1996.  The 
appellant was notified of that decision and of her appellate 
rights and procedures by an August 1996 letter; however, she 
did not appeal that decision.
  
4.  Evidence received since the August 1996 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, is cumulative and redundant, and by itself or in 
connection with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim

5.  The veteran's military service was not qualifying service 
for the purpose of conferring eligibility upon the appellant 
for VA nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The August 1996 RO decision, which denied service 
connection for cause of death, is final.  38 U.S.C.A. 
§ § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  Evidence received since the August 1996 RO decision is 
not new and material, and the claim of service connection for 
the cause of the veteran's death may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3. The requirements for establishing basic eligibility for VA 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.8 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  
The U.S. Court of Appeals for Veterans Claims (the Court) has 
issued a decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which holds, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, VCAA notice was 
provided to the appellant prior to the initial unfavorable 
decision by the AOJ in September 2002.  

The appellant's substantially complete petition to reopen her 
claim was received in February 2002.  In March 2002 
correspondence form the RO, she was issued notice advising 
her of what was needed to establish entitlement to service 
connection for the cause of the veteran's death.  She was 
also advised to respond within 60 days, but further advised 
that evidence received within a year would be considered.  
She then submitted additional evidence, after which the RO 
issued the instant decision on appeal declining to reopen the 
claim.  The September 2002 rating decision and a March 2003 
statement of the case (SOC) informed the appellant of what 
the evidence showed, and of the controlling law and 
regulations.  An August 2003 letter further advised the 
appellant of what specific evidence was needed to support her 
claims for reopening the claim for service connection for the 
veteran's death and pension.  She was advised that new and 
material evidence to include medical records or statements 
could be used to reopen the claim for service connection and 
that she could provide the names and addressed of the 
veteran's treating physicians or hospitals.  Additionally, 
she was advised that in order support her claim for 
nonservice-connected death pension, she needed evidence that 
her husband's military service included service in a 
"regular" component of the United States Armed Forces, 
defined as the U.S. Army, Air Force, Navy, Marine Corp, or 
Coast Guard or their reserve components, and that she could 
send a certified copy of her husband's DD214 or other 
separation papers.  In September 2003 correspondence, the 
appellant indicated that she had already submitted to VA all 
the evidence she had pertaining to her appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records 
and VA terminal hospitalization records were submitted.  The 
appellant has not indicated that there was any outstanding 
evidence not already of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to this claim is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

New and material evidence for service connection cause of 
death

In an August 1996 decision letter, the RO denied the 
appellant claim for service connection for cause of the 
veteran's death on the basis that the evidence did not show 
that the veteran's death was due to a service-connected 
injury or disease.  This letter also advised the appellant of 
her procedural and appellate rights; however, she did not 
appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
The appellant filed her claim seeking to reopen after August 
2001.  Accordingly, the Board has considered these 
provisions.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board finds that new and material evidence has not 
been submitted to reopen the appellant's claim for service 
connection for the cause of the veteran's death.

Evidence of record at the time of the August 1996 RO decision 
included the veteran's service personnel records, including 
two Philippine Army personnel affidavits wherein the veteran 
reported, when asked to list all wounds and illness he 
incurred in service, that he sustained a bayonet wound on the 
left side of his face.  An October 1945 report of physical 
examination revealed a scar on the veteran's left cheek.  A 
May 1946 report of examination on his separation from service 
shows that the veteran's tonsils were enlarged, and 
"tachycardia" was noted on evaluation of his cardiovascular 
system.  The remainder of the service records do not reveal 
abnormalities associated with any of the veteran's bodily 
systems.  

In affidavits submitted in January 1951 and in March and June 
1952, three of the veteran's comrades corroborated that he 
sustained a bayonet wound to the left side of his face.  The 
certificate of death indicates that the veteran died in April 
1996 at the age of 77.  The death certificate listed heart 
failure as the immediate cause of death.  No other condition 
was noted as an antecedent, underlying, or other significant 
condition contributing to his death.  At the time of the 
veteran's death, a 10 percent rating remained in effect for 
the service-connected scar on his left cheek.  
In a June 1996 certificate, a municipal civil registrar 
confirmed that the veteran's death appeared in that 
locality's register of deaths.  

The evidence received subsequent to the August 1996 decision 
includes copies of service personnel and medical records, a 
copy of the June 1996 certificate from an office of civil 
registrar, certifying that the veteran's death appeared in 
that locality's register of deaths, copies of the affidavits 
of the veteran's comrades who corroborated that he sustained 
a bayonet wound on his left cheek during service, letters 
from medical care providers who had been identified by the 
appellant as having treated the veteran for health disorders 
subsequent to service, and statements from the appellant to 
the effect that service connection for the cause of the 
veteran's death is warranted inasmuch as there is a 
relationship between the cause of his death (as listed on his 
certificate of death) and his recognized service.  

In a June 2002 letter, the Chief of Hospital for a private 
medical facility informed the RO that there were no medical 
records pertaining to the veteran at that facility, as the 
facility opened in 1972, and the appellant had reported that 
the veteran had been treated there in the 1950s.  A records 
officer at another private medical facility furnished a June 
2002 letter noting that the veteran was treated there in 
February and March 1992 for upper gastrointestinal bleeding 
secondary to bleeding peptic ulcer disease.  The records 
officer further reported that clinical records and other 
documentation associated with the veteran's treatment were no 
longer available as they were disposed of by the hospital 
along with other termite-ridden records.  In a July 2002 
letter, a Municipal Health Officer at another private medical 
facility informed the RO that records of the veteran's 
medical cared at that facility were not available as they had 
been destroyed.  

The evidence submitted subsequent to the August 1996 decision 
does not represent either new or material evidence.  The 
copies of service personnel and medical records, a copy of 
the June 1996 certificate from an office of civil registrar, 
certifying that the veteran's death appeared in that 
locality's register of deaths, copies of the affidavits of 
the veteran's comrades who corroborated that he sustained a 
bayonet wound on his left cheek during service are completely 
duplicative of evidence submitted prior to the August 1996 RO 
decision and add nothing substantive to the body of evidence 
in support of the appellant's claim for service connection 
for the veteran's cause of death.  The additional medical 
evidence (in the form of letters informing the RO of the 
status of the veteran's medical records) simply shows that 
the veteran was treated at the respective medical facilities.  
While this evidence is new, it does not raise a reasonable 
possibility of substantiating the claim.  There is no 
indication from the newly submitted documents that the cause 
of veteran's death could otherwise be related to a service 
connected disorder.  In light of the redundant and cumulative 
nature of the evidence submitted by the appellant, the Board 
finds that the evidence does not raise a reasonable 
possibility of substantiating the claim.  

Regarding the contentions of the appellant that the veteran's 
cause of death as shown on the certificate of death, i.e., 
heart failure, is related to service or to the service-
connected scar, she is a layperson, and her opinion in this 
matter is not competent evidence, as opinions regarding 
medical nexus require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, her 
statements are duplicative of those she made in the earlier 
claim.

Therefore, the Board finds that the evidence received 
subsequent to the RO's August 1996 determination is not new 
and does not serve to reopen the appellant's claim for 
service connection for cause of death.  38 C.F.R. § 3.156 
(2003).  The Board has considered the doctrine of reasonable 
doubt in the appellant's favor, but, as the preponderance of 
the evidence is against her claim, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107 (West 2002). 

Nonservice-connected pension eligibility

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.

As noted above, service department records establish that the 
veteran had recognized guerilla service from August 1943 to 
October 1945, and regular Philippine Army service from 
October 1945 to June 1946.  

Service department findings as to the fact of service with 
the Armed Forces of the United States of America are made 
binding upon VA for purposes of establishing entitlement to 
benefits.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The Board first acknowledges and recognizes that the evidence 
does establish that the veteran served and contributed to the 
U.S. Armed Forces through his active service in the 
Recognized Guerrilla Services, the Commonwealth Army of the 
Philippines, and the Philippine Scouts.  As a veteran of 
Philippine forces, he served under the authority of a 
military order of the President dated July 26, 1941.  The law 
has restricted the types of entitlements that a veteran 
serving pursuant to that military order is eligible to 
receive.  Although a veteran who has served pursuant to the 
President's July 26, 1941 military order, is eligible to 
receive compensation for a service-connected disability 
(Title 38, chapter 11) or his spouse is eligible to receive 
compensation for a service connected death (Title 38, Chapter 
13), they are ineligible to receive a pension for a 
nonservice connected death or disability (Title 38, Chapter 
15).  Thus, based on service department certification of 
service, and despite the veteran's honorable service, the 
provisions of 38 U.S.C.A. § 107 and 38 C.F.R. § 3.40 are 
dispositive in this matter.  Thus the records establish that 
his service is not qualifying for VA nonservice-connected 
death pension benefits.  

However, as the appellant appears to not realize the basis 
for the denials of her claim, the Board would be remiss if it 
did not provide her the following further explanation.  To 
establish entitlement to VA nonservice-connected pension 
benefits qualifying active service must be shown.  Here, 
under the controlling law and regulations summarized above, 
the recognized active service (from August 1943 to June 1946) 
is not qualifying.  For her to prevail in this claim she 
would have to show further service by the veteran (other than 
from August 1943 to June 1946) that is qualifying for VA 
pension benefits.  No other type of evidence or information 
would be material in the instant claim.  

As the veteran did not have the type of qualifying service 
required to confer eligibility for these benefits, and in a 
case such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  




ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.  

Entitlement to VA non-service connected death pension 
benefits is denied.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



